                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cr-00224-FDW-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (1) DAVID LEE YOUNG II,                        )                      ORDER
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 48) and pro se Motion for an Extension of Time to File Reply (Doc. No. 53).

For the reasons which follow, Defendant’s Motion for Compassionate Release is DENIED, and

Defendant’s Motion for Extension of Time is GRANTED.

I. BACKGROUND

       Defendant was named in a four-count Indictment filed in the Western District of North

Carolina on September 17, 2015. (Doc. No. 1). The Indictment charged Defendant with three

count of Transportation of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(1) and one

count of possession of child pornography involving a prepubescent minor, in violation of 18 U.S.C.

§ 2252A(a)(5)(B).

       Evidence and arguments presented through the Factual Basis (Doc. No. 11) and in open

court show that Defendant used peer-to-peer software to repeatedly share multiple files depicting

the sexual abuse of prepubescent minors. Federal agents executed a search warrant at his home in

Charlotte, North Carolina on December 9, 2014. (Doc. No. 11). Defendant lived in the home with

his parents. Defendant admitted to using a desktop computer and a laptop computer. He further

                                                1



       Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 1 of 7
admitted to using peer to peer software to download and share files. Defendant claimed he did not

search for child pornography but knew that it was on his computer and stored in folder that allowed

other peer to peer users to access and download them.

       A forensic examination of Defendant’s devices showed that he used search terms indicative

of child pornography. Four child pornography videos were on the desktop computer and 25 child

pornography videos were on the laptop computer. (Doc. No. 11). The videos depicted the vaginal,

oral, and anal rape of very young children. Id. For example, one video depicted a nude female

child between the ages of 3-5 years old being made to perform various sex acts, including urination,

rape and masturbation. Another video shows a prepubescent female forced to engage in sex acts

with a dog. The videos ranges in length, including some that were more than 20 minutes long.

       Defendant appeared in court on June 27, 2016 for sentencing. After assessing all of the

factors listed in 18 U.S.C. § 3553(a), the Court varied below the advisory Guideline range, and

sentenced Defendant to a term of imprisonment of 132 months and a term of supervised release of

life. The Court varied to avoid unwarranted sentencing disparities, noting that Defendants’

collection consisted mainly of adult pornography.

       Defendant is currently serving his sentence at FMC Lexington.                 He has served

approximately 59 months. With good conduct, his projected release date is February 2, 2025.

During his time in FMC Lexington, he has not had any disciplinary issues. While serving his

sentence, his medical conditions have been treated. A list of his health problems, both current and

resolved, are attached as Government Exhibit 1. He is receiving medication for those ailments,

and there is no indication that Defendant is unable to provide self-care in the facility.

       On May 4, 2020, Defendant sent a request to be considered for compassionate release,

citing his health problems and the risk associated with COVID-19. (Request to Warden, Govt. Ex.
                                                  2



      Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 2 of 7
2). Defendant indicated that, if released, he would live with his parent and had a job available to

him. Id. The Warden responded on May 28, 2020 that his request was being processed for further

review. (Response to Inmate Correspondence, Govt. Ex. 3).

        On May 27, 2020, Defendant filed a motion with this Court seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A) on the ground that various health conditions, to include

prediabetes, hypertension, and obesity may him vulnerable to becoming seriously ill from COVID

and that he is more likely to contract COVID in prison than outside of prison. (Doc. No. 48).

II. DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        Defendant’s pro se motion (Doc. No. 48) contains a list of his alleged medical conditions

which include hypertension, obesity, anemia, hyperlipidemia, hidradenitis suppurativa, pre-

diabetes, and a depressive disorder. (Doc. No. 48, p. 6-7). Defendant lists his medical conditions

but provides no medical documentation from doctors as to how these medical conditions affect

him personally in terms of the coronavirus. A list of medical conditions by a defendant is

insufficient to prove that the BOP is unable to manage the COVID-19 pandemic or that a defendant

should be released. At the present time, it is apparent that, but for the COVID-19 pandemic,

Defendant would present no basis for compassionate release. His medical ailments are well-

controlled and do not present any impediment to his ability to provide self-care in the institution.

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
        defendant after the defendant has fully exhausted all administrative rights to appeal a
        failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
        30 days from the receipt of such a request by the warden of the defendant’s facility,

                                                 3



        Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 3 of 7
        whichever is earlier, may reduce the term of imprisonment (and may impose a term of
        probation or supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent they are applicable, if it finds that –

                 (i) extraordinary and compelling reasons warrant such a reduction; or

                 (ii) the danger is at least 70 years of age, has served at least 30 years in prison,
                 pursuant to a sentence imposed under section 3559(c), for the offense or offenses
                 for which the defendant is currently imprisoned, and determination has been made
                 by the Director of the Bureau of Prisons that the defendant is not a danger to the
                 safety of any other person or the community, as provided under section 3142(g)… 1

        In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The sentencing Commission’s policy statement with regards to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

        (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a serious physical and
              advanced illness with an end of life trajectory)….

              (ii) The defendant is –

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the aging
                 process,

              that substantially diminishes the ability of the defendant to provide self-care within the
              environment of a correctional facility and from which he or she is not expected to
              recover.



1
 Addressing factors to reasonably assure the appearance of the person as required and the safety of any other person
and the community.
                                                         4



       Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 4 of 7
       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.

            (i) The death or incapacitation of the caregiver of the defendant’s minor child or minor
            children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
       in the defendant’s case an extraordinary and compelling reason other than, or in a
       combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, generally by itself, is not an extraordinary and compelling reason for

sentence reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

               Assuming, without deciding, Defendant has satisfied § 3582(c)(1)’s exhaustion

requirement, he does not qualify for relief. Even if Defendant has satisfied the exhaustion

requirement, the Court must still consider whether release is warranted given the applicable §

3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). These factors include (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed; (3) the kinds of sentences available; (4) the kinds of sentence and sentencing

range established for the applicable category of offense or defendant; (5) any pertinent policy

statement; (6) the need to avoid unwarranted sentence disparities among defendants with similar

records; and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).




                                                 5



      Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 5 of 7
       Defendant’s offense of conviction is a crime of violence per 18 U.S.C. § 3156— since

children were violently violated in order to produce the images and videos that Defendant collected

and shared. Defendant’s crime was heinous. He was an active participant in an online market that

freely shares images of children being abused. His collection included violent depictions of

children, including some very young children, being sexually violated including rape and

bestiality. The videos he collected, many of which were maintained in his shared folder where

other could access him, were lengthy. The victims in those images and videos are real children

who were harmed by Defendant’s actions.

       Defendant’s age, medical condition or proposed living situation do not mitigate his

dangerousness either. He had many medical conditions at the time he committed the crime and

none of his current conditions would prevent him downloading or sharing child pornography again.

Also relevant to the issue of dangerousness is that, while Defendant has been incarcerated, there

is no evidence that he has been enrolled in or requested, sex offender treatment. Additionally,

Defendant was living with his parents at the time he committed his crime so he would be returning

to the same exact conditions in which he offended.

       Accordingly, in light of Defendant’s record and the totality of relevant circumstances, the

Defendant’s Motion for Compassionate Release (Doc. No. 48) is DENIED.

IV. MOTION FOR EXTENSION OF TIME

       On September 9, 2020, Defendant filed his Motion for Extension of Time to File Reply.

(Doc. No. 53). Due to an inadvertent delay, the Court GRANTS, nunc pro tunc, Defendant’s

Motion for Extension of Time to File Reply.

III. CONCLUSION

       IT IS, THEREFORE, ORDERED for the reasons stated above, Defendant’s pro se Motion
                                                6



      Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 6 of 7
for Compassionate Release (Doc. No. 48) is DENIED and his Motion for Extension of Time to

File Reply (Doc. No. 53) is GRANTED.

      IT IS SO ORDERED.

                                    Signed: February 12, 2021




                                             7



     Case 3:15-cr-00224-FDW-DSC Document 55 Filed 02/12/21 Page 7 of 7
